DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/21/2022, is acknowledged. Claims 1 – 6 and 11 are amended. Claims 9 – 10 and 12 are canceled. Claims 1 – 6 and 11 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0069506 (“Brodt ‘506”; of record), in view of US 2006/0137779 (“Brodt ‘779”; of record) and WO 2017/050558 (“Pieronek”; citing US 2019/0084273 as English translation).
Regarding claim 1, Brodt '506 teaches a method for producing a sheet metal component ([0002]; [0050]), the method comprising the steps of: providing a basic structure consisting of a hot formable material ([0051], L 4-7), wherein the basic structure is a first starting blank ([0052], L 6-10; Fig. 1a, #2); cutting out of a patch (Fig. 1a, #3) from a second starting blank ([0052], L 4-7; Fig. 1a, #13); applying the patch to the first starting blank in a region to be reinforced ([0050], L 3-4 – “smaller, locally arranged reinforcing sheet”; [0057], L 1-4; Fig. 1a, #23) by preliminarily or definitively fixing the patch to the first starting blank via an integrally bonded connection ([0057], L 5-7) such that the patch is a reinforcing structure of a semi-finished product ([0050], L 3-4 – “smaller, locally arranged reinforcing sheet”; [0057], L 1-4; Fig. 1a, #23); heating the semi-finished product to an austenitization temperature of between 850 and 930°C before press hardening ([0058], L 9-14), and press hardening the semi-finished product ([0060]; [0064]), in a press hardening tool ([000], L 1-2; Fig. 1b, #21; Fig. 2) having an upper tool half ([0060], L 5-6; Fig. 3, #31) and a lower tool half ([0060], L 2-3; Fig. 3, #30).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature range taught by Brodt ‘506 (between 850 and 930°C) encompasses the claimed austenitization temperature of the instant claim (substantially 900°C).
Brodt '506 does not teach cold forming the semi-finished product prior to hot forming. 
Brodt '779 teaches a method of producing a metallic shaped part ([0002]). Brodt ‘779 teaches a step of cold forming the shaped part prior to hot forming ([0011]). Brodt ‘779 teaches that this cold forming step may be by means of a conventional cold-forming method, e.g. deep drawing ([0011], L 3-5). Further, Brodt '779 teaches that the shaped part may be formed of a composite sheet of a base sheet and at least one reinforcing sheet ([0036], L 6-9). Brodt ‘779 teaches that the cold forming step is effected by a cold forming tool ([0048], L 3-6; Fig. 1b, #8), which, depending on the complexity of part geometry, may be effected in a single deep-drawing step, or in a plurality of deep-drawing steps ([0050]; Fig. 1b, #9). Fig. 1b of Brodt ‘779 illustrates use of a cold forming tool(s) having an upper and lower die half (Fig. 1b, #8,9).
Moreover, Brodt '779 teaches that cold forming prior to hot forming reduces the wear of hot-forming tools ([0014]), reduces development costs ([0015]), and allows for shaping of complex part geometries ([0016]).
It would have been obvious to an ordinarily skilled artisan to add a cold forming step prior to the hot forming of Brodt '506 according to the teachings of Brodt ‘779. Adding such a cold forming processing step reduces wear of a downstream hot forming tool, reduces development costs, and allows for shaping of complex part geometries.
Brodt ‘506 does not explicitly teach the steps of making an outline of the first starting blank, wherein the outline is a starting element for producing a B-pillar of a motor vehicle; and after applying the patch to the first starting blank with the outline on the first starting blank, cutting out the outline on the first starting blank with the patch applied thereto to form a semi-finished product. The Examiner asserts that by the broadest reasonable interpretation of the claim limitation, the step requires a cutting/trimming step subsequent to the patch being applied to the first starting blank and prior to cold forming, heating, and press hardening. Brodt ‘506 does teach that the sheet metal component is a motor vehicle structural component ([0002]).
Pieronek teaches a semifinished part and method for producing a vehicle component (Title). Pieronek teaches that the semifinished part may include at least a first and second steel material, which are bonded directly to one another, such as by welding or soldering ([0015]), analogous to the integral bonding of the patch to the first starting blank as taught by Brodt ‘506 and presently claimed. Pieronek teaches that the semifinished product comprising at least the first and second steel materials, after being directly bonded to one another, may be cut prior to the step of forming to produce the desired vehicle component. Pieronek teaches that the desired vehicle component may be a B-pillar, for example ([0035]; [0055]-[0056]; Fig. 1). In the case of a B-pillar, a region of the semifinished part, which is at this point a tailored blank composed of at least a first and second steel material directly bonded to one another, is determined, and said region is cut out of the blank, for example by a cutting to size operation ([0056]; Fig. 1, #6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Pieronek, and conduct a cut-to-size operation on the first starting blank with the patch applied thereto, following a region which will subsequently be formed into an automotive B-pillar. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, the claimed elements of marking an outline which is a starting element for producing a B-pillar of a motor vehicle, and cutting that outline out of the blank to form a semi-finished product, are known in the art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, yielding nothing more than the predictable result of producing a cut-to-size region of a blank made of at least two steel materials, ready for further forming into a vehicle B-pillar.
Regarding claim 2, Brodt ‘506 teaches that for the preliminary fixing, the patch is spot welded to the first starting blank by way of individual tacking points ([0076], L 5-12 & 15-18).
Regarding claim 3, Brodt ‘506 teaches that for the definitive fixing, the patch is completely circumferentially spot welded to the first starting blank ([0076], L 19-21).
Regarding claim 4, Brodt ‘506 teaches introducing a low melting material between the patch and the first starting blank ([0056], L 5-7 & 18-20; [0066], L 21-23) before spot welding the patch to the first starting blank ([0057]).
The Examiner interprets “low melting material” to include a hard-solder with a melting point in the range disclosed by Brodt '506, as the melting point is below that of the basic and reinforcing structures.
Regarding claim 5, Brodt ‘506 teaches that 22MnB5 may be used as the hot formable material ([0055], L 4) for the basic structure and/or the patch ([0054], L 1-2).
Regarding claim 11, Brodt ‘506 teaches that after the press hardening, at least the semi-finished product is trimmed to a desired edge contour ([0072], L 1-15).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0069506 (“Brodt ‘506”; of record) in view of US 2006/0137779 (“Brodt ‘779”; of record) and WO 2017/050558 (“Pieronek”; citing US 2019/0084273 as English translation) as applied to claim 1, and further in view of US 2006/0219334 (“Brodt ‘334”; of record).
Regarding claim 6, neither of Brodt ‘506 and Brodt ‘779 teach that the basic structure and/or the patch has a zinc coating or a zinc-iron coating.
Brodt ‘334 teaches a method for producing a press-hardened component ([0001]). Brodt ‘334 teaches coating a press-hardened component blank with preferably a zinc alloy or zinc containing mixture so that the zinc is distributed substantially homogeneously over the entire surface ([0036]). Further, Brodt ‘334 teaches that the coating layer, when made of zinc, prevents corrosion ([0012]).
It would have been obvious to an ordinarily skilled artisan to add a zinc coating layer to the basic sheet, patch, or the composite sheet. Such a zinc coating prevents corrosion of the steel.

Response to Arguments
Applicant’s remarks filed 9/21/2022 are acknowledged and have been fully considered. Applicant has argued that [0063] of Brodt ‘506 teaches away from including a step of cold forming in the manufacturing process. Specifically, Applicant argues that the disclosure “hot forming has the further appreciable advantage that substantially higher degrees of forming of the composite sheet (as compared with cold forming) can be carried out in a single forming press” constitutes a teaching away in Brodt ‘506 from the use of cold forming in the process.
The Examiner respectfully finds this argument to be unpersuasive. The Examiner notes that this disclosure appears to be in comparison to a process wherein only a single cold forming step is used in place of the hot forming taught by Brodt ‘506, rather than a process utilizing both cold forming and hot forming. As discussed in the previous correspondence, Brodt previously discussed the disadvantages of a process utilizing only cold forming at [0005]-[0007], which is presumably the case here as well. Thus, the aforementioned disadvantages, as well as the comparison made by Brodt ‘506 at [0063] should not be attributed to the teachings of Brodt ‘779 as has been attempted by Applicant.
Applicant argues further that Brodt ‘506 teaches away from the use of two forming presses. Applicant cites to [0023] of Brodt ‘506 in making this argument.
The Examiner finds this unpersuasive, and taken completely out of context of the disclosure of Brodt ‘506. [0022] of Brodt discloses “ An object of the invention is to improve the generic production method in terms of one or more of the following criteria”, the criteria being listed in [0023]-[0025]. [0023], to which Applicant cites, reads “With regard to the product of the method, to the effect that higher local degrees of reinforcement can be achieved in a unitary manufacturing step, in comparison with the basic sheet or with the unreinforced component.” Thus, [0023] simply recognizes the desire of Brodt ‘506 to effect higher local degrees of reinforcement compared to a basic sheet or an unreinforced component. 
Further, even if [0023] of Brodt ‘506 could possibly be construed as to disclose that an object of the invention is to use only a “unitary manufacturing step” (to which the Examiner disagrees), [0022] previously discloses that this is only one of a possible 3 improvements in production methods which may be an object of the invention. [0025] of Brodt ‘506 discloses another possible object of the invention, which is that forming tools and the forming press are subject to lower stress than expected and, to that extent, a justifiable useful life can be expected. As discussed in the rejection previously, a motivation Brodt ‘779 cites for including a step of cold forming preceding hot forming is that it reduces the wear of hot-forming tools (see Brodt ‘779: [0014]). As such, incorporation of the cold forming step as taught by Brodt ‘779 directly addresses an object of the invention is disclosed by Brodt ‘506 at [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735